                       Case 1:18-cv-07537-NRB Document 19 Filed 10/11/18 Page 1 of 4




                                              JOSEPH HAGE AARONSON LLC
                                                      485 LEXINGTON AVENUE
                                                   NEW YORK, NEW YoRK 10017
                                                           (212) 407-1200
                                                            WWW.JHA.COM

   GREGORY P. JOSEPH
DIRECT DIAL: (212)407-1210
DIRECT FAX: (212) 407-1280
 EMAIL: gjoseph~jha.com
                                                           October 11, 2018

       By ECF and By Hand
       Hon. Naomi Reice Buchwald
       Daniel Patrick Moynihan U.S. Courthouse
       500 Pearl Street, Courtroom 21A
       New York, NY 10007-13 12

           Re:       Williams, et a!. v. Equitable Acceptance Corp., et aL, No. 18-cv-07537 (S.D.N.Y.)

       Dear Judge Buchwald:

                On behalf of Defendant Equitable Acceptance Corporation (“EAC”), we write pursuant to
       paragraph 2.B of Your Honor’s Individual Practices to set forth the basis for EAC’s anticipated
       motion to dismiss the Complaint,1 and to request a pre-motion conference. Plaintiffs assert claims
       for: (i) violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §sS1962(c)
       & (d) (“RICO”); (ii) violation of the Truth in Lending Act, 15 U.S.C. §~S1637(a)-(b), 1638(a)
       (“TILA”); (iii) violation of N.Y. General Business Law (“GBL”) §349; (iv) primary and aiding
       and abetting liability for common law fraudulent inducement; and (v) usury in violation of N.Y.
       General Obligations Law (“GOL”) §5-501(1) and N.Y. Banking Law §14-a(1)). Each claim is
       infirm, and should be dismissed.

               Plaintiffs seek to represent a class of student loan borrowers and claim an allegedly
      “unlawful scheme to sell them purported ‘student loan relief’ services” by EAC and Defendants
      SLF Center, LLC (“SLF”), Integra Student Services, LLC (“Integra”), and 41 others (collectively,
      “Dealers”) (~1-2). Plaintiffs claim they were fraudulently induced to pay the Dealers to obtain
      forgiveness of their student loans by the Dealers’ claims they were affiliated with the U.S.
      Department of Education (“DOE”)—but the first sentence of the Agreements Plaintiffs signed
      states: “We [each Dealer] are a private company not affiliated with the Department of Education.”
      Plaintiffs also claim the Dealers fraudulently concealed that the services they provided were
      available free from the DOE or loan servicers, but the second sentence of the Agreements plaintiffs
      signed states: “You may, of course, try to complete your applications and consolidate your student
      loans or make changes to their repayment plans yourself without paying anyone a fee—the results
      could be the very same or they might vary.” SLF’s and Integra’s agreements with the Plaintiffs
      fully disclosed their services as private document-preparation firms. Plaintiffs claim they were

       I         References to the Complaint (ECF No. 1) are abbreviated “~J.” Emphasis is added to, and internal quotations,
      brackets, ellipses, and citations omitted from, quoted material in this letter, unless otherwise indicated.
            Case 1:18-cv-07537-NRB Document 19 Filed 10/11/18 Page 2 of 4

JOSEPH HAGE AARONSON LLC

Hon. Naomi Reice Buchwald
October 11, 2018
Page 2

induced to finance the Dealers’ services with credit from EAC by EAC’s alleged concealment of
the fact that contracts bearing the clear title “Equitable Acceptance Revolving Credit Plan”
(“Credit Agreements”) were in fact a loan (~J4, 65). These two Plaintiffs are college graduates.
A credit plan is a loan.

         No RICO Claim (Claims I, II). The alleged racketeering activity consists of Computer
Fraud and Abuse Act violations, 18 U.S.C. §1030(g) (~J274), and mail/wire fraud, 18 U.S.C. § 1341
& 1343 (~J273). The former is not a RICO predicate act,2 and Plaintiffs do not plead the latter in
compliance with Rule 9(b). Plaintiffs’ allegations of the Dealers’ fraudulent misrepresentations
and omissions are refuted by the Complaint and documents it incorporates or relies on. The
agreements Plaintiffs entered clearly disclose the terms of the transactions and financing they
agreed to. Any alleged omission of required TILA disclosures in the Credit Agreements is
irrelevant to RICO as a TILA violation is not a not predicate act,3 and Plaintiffs do not plead actual
deception, much less any harm, from the omissions they allege. Nor do Plaintiffs plead a pattern
of racketeering—specifically, continuity. They allege a pattern spanning at most 19 months, which
is less than the two-year minimum for closed-ended continuity in this Circuit.4 They also fail to
plead open-ended continuity because a “sweeping allegation that defendants employed the same
scheme in connection with [others] is insufficient to show open-ended continuity” without “factual
allegations indicating that defendants engaged in fraud in a manner and by means similar to
                                                                    ...


those alleged” by Plaintiffs.5 The Complaint fails to plead “racketeering acts” that (i) “themselves
include a specific threat of repetition extending indefinitely into the future,” or (ii) “can be
attributed to a defendant operating as part of a long-term association that exists for criminal
purposes, such as an organized crime family.”6 The substantive § 1962(c) claim therefore fails,
dooming the § 1962(d) claim for RICO conspiracy.7

        No Actionable TILA Claim (Claims III, IV). Plaintiffs allege that EAC omitted
“required disclosures for closed-end credit” (~29 1, 299). But those disclosures were not required
because the credit EAC extended was “open end” under TILA.8 The Credit Agreements are
“Revolving Credit Plans” in name and substance. They provide that a Borrower’s “future
purchases” will be “debited against the line of credit that [EAC] may establish hereunder” and
impose a “finance charge.” Because the credit was open end, EAC was required to make only the
obligatory disclosures for open end credit. Plaintiffs lack standing to bring claims based on EAC’s
alleged violations of these requirements because they do not, and cannot, make any claim that the

2   See, e.g., Rickett v. Smith, 2015 WL 3580500, at *4 (W.D. Ky. June 5, 2015).
    See, e.g., Zander v. ACE Morig. Funding LLC, 2012 WL 601896, at *4 (CD. Cal. Feb. 23, 2012).
“   See First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 181 (2d Cir. 2004) (Second Circuit “has
never found a closed-ended pattern where the predicate acts spanned fewer than two years.”).
     Ozbakir v. Scotti, 764 F. Supp. 2d 556, 572 (W.D.N.Y. 2011).
~    Id.at571.
~    See, e.g., Knoll v. Schectinan, 275 F. App’x 50, 51 (2d Cir. 2008).
8    See 15 U.S.C. §1602(j) (an open end plan is one (1) “under which the creditor reasonably contemplates repeated
transactions;” (2) “which prescribes the terms of such transactions;” and (3) “which provides for a finance charge”).
            Case 1:18-cv-07537-NRB Document 19 Filed 10/11/18 Page 3 of 4

 JOSEPH HAGE AARONSON LLC

Hon. Naomi Reice Buchwald
October 11,2018
Page 3

disclosure errors they allege affected their conduct in any way (~J288-95).~ Plaintiffs’ “assignee”
liability claim (~J296-303) also fails. Under 15 U.S.C. §1641(a), certain TILA violations which
can be asserted against a creditor may also be maintained “against any assignee of such creditor.”
The Dealers, however, do not satisfy TILA’s definition of a “creditor” because they do not
regularly extend credit.’° Accordingly, EAC cannot be liable as their assignee.

         No GBL §349 Claim (Claims V, VI). Plaintiffs cannot maintain a claim against EAC for
the Dealers’ alleged GBL §349 violations under the “holder” clause of the credit Agreements.”
Plaintiffs’ claims of Dealer deception (~J3 10) are refuted by the documents their claims are based
on, and “there can be no [GBL §349] claim when the allegedly deceptive practice was fully
disclosed.”12 Because a holder clause “provide[s] for liability only where there is underlying
liability to the original contracting party,” Plaintiffs have not stated a claim against EAC.’3
Plaintiffs’ direct GBL §349 claim against EAC also fails because EAC’s allegedly deceptive non
disclosures were in fact made or were exempted by TILA. Under GBL §349(d), it is a “complete
defense that the act or practice is subject to and complies with” TILA. The allegation that EAC
                                         ...


“[f]alsely represent[ed] that the Servicers do not provide free services” (~J317(c)) is not only
conclusory, but Plaintiffs do not allege that EAC made this statement to either Plaintiff (see ¶78).

        No Fraudulent Inducement (Claims VII, VIII). A fraudulent inducement plaintiff “may
not justifiably rely on a representation that is specifically disclaimed in a written agreement.”4 As
Plaintiffs’ agreements with SLF and Integra clearly disclosed the terms of the transactions,
Plaintiffs cannot plead primary fraud liability against the Dealers. This precludes claims against
EAC for aiding and abetting fraudulent inducement and for “holder” liability (~J~J32 1, 324-29).’ ~

       No Usury (Claim IX). Plaintiffs lack standing to claim that EAC’s interest was usurious
under GOL § 5-501(1) (~3 44(d), 345(g)). Plaintiffs admit they paid only a fraction of their debt
to EAC.’6 As a matter of law, payments that do not repay principal cannot include “excess interest
paid.” See, e.g., Reel v. Porcella, 263 A.D. 621, 623-24 (1st Dep’t 1942).


‘~   See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-49 (2016) (“For an injury to be particularized, it must affect the
plaintiff in a personal and individual way. Article III standing requires a concrete injury even in the context of a
                                               ...

statutory violation.”); Strubel v. Coinenity Bank, 842 F.3d 181, 188-89 (2d Cir. 2016) (“[A] bare            procedural
                                                                                                           ...

violation, divorced from any concrete harm” cannot “satisfy the injury-in-fact requirement of Article III.”).
 °   See 15 U.S.C. § 1602(g) (“[C]reditor’ refers Qfljy to a person who ~th (1) regularly extends    ...consumer credit
     and (2) is the person to whom the debt     is initially payable
                                               ...                       ).
     The Credit Agreements provide that any holder of the contract “is subject to all claims and defenses which the
debtor could assert against the seller of goods or services [obtained] pursuant hereto or with the proceeds hereof.”
 2   Broder v. MBNA Corp., 281 A.D.2d 369, 371 (1st Dep’t 2001).
‘~   Scottv. Greenberg, 2017 WL 1214441, at *20 (E.D.N.Y. Mar. 31, 2017).
“~   Passelaigue v. Getty Images (US), Inc., 2018 WL 1156011, at *3 (S.D.N.Y. Mar. 1,2018).
 ~ See 1KB Int’l S.A. v. Bank ofAin. Corp., 584 F. App’x 26, 29 (2d Cir. 2014) (no aiding and abetting claim “in the
absence of underlying fraud”); Scott, 2017 WL 1214441, at *20.
 6  ¶~J178, 187, 189, 219, 221, 224, 226, 232.
        Case 1:18-cv-07537-NRB Document 19 Filed 10/11/18 Page 4 of 4

JOSEPH HAGE AARONSON LLC

Hon. Naomi Reice Buchwald
October 11, 2018
Page 4

                                       Respectfully submitted,



                                       Gregory P. Jo~

Cc:   All counsel of record (by ECF)
